BOYER, Judge.
The factual background of the Petition for Writ of Certiorari which we here again consider is sufficiently recited in our prior opinion filed on December 31, 1974 (Lynch-Davidson Motors, Inc. v. Calvin, Fla.App. 1st 1974, 308 So.2d 197) and no useful purpose will be served by repetition here. We concluded that opinion by remanding with directions that an appropriate final order be entered and by directing that same contain specific findings of fact based upon the evidence adduced at the hearing before Respondent.
Respondent has now entered a final order containing specific findings, concluding “that the evidence supported the granting to the applicant * * * of a license to act as a Ford franchised dealer.” That final order has been made a part of the record in this cause. Petitioner has responded by filing a “Petition to Vacate Opinion and Rescind Challenged License” wherein *793Petitioner challenges the findings contained in the above mentioned final order and renews its prayer that the challenged license issued to Respondent Miller Joiner Ford, Inc. be rescinded.
We have carefully examined the record in the light of the above mentioned final order entered by Respondent John D. Calvin and in the light of the urgings and recitations contained in Petitioner’s petition, and find that the findings of fact contained in said final order are a sufficient foundation for the action taken by Respondents and that those findings find adequate support in the record.
Accordingly, Petitioner’s “Petition to Vacate Opinion and Rescind Challenged License” is denied as is its Petition for Writ of Certiorari.
It is so ordered.
RAWLS, C. J., and JOHNSON, J., concur.